UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-4267


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

MARTIN MARTINEZ SALDANA,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:12-cr-00049-RLV-DCK-1)



Argued:   September 22, 2016              Decided:    November 22, 2016


Before FLOYD and    HARRIS,     Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


ARGUED:   Robert   Lonnie  Cooper,   COOPER,  DAVIS   &  COOPER,
Fayetteville, North Carolina, for Appellant. Amy Elizabeth Ray,
OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina,
for Appellee.    ON BRIEF: Jill Westmoreland Rose, United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      A jury convicted Martin Martinez Saldana of conspiracy to

distribute and to possess with intent to distribute 50 grams or

more of methamphetamine and 50 to 500 grams of a mixture and

substance containing a detectable amount of methamphetamine, in

violation of 21 U.S.C. § 846; and receiving or possessing a

short-barreled shotgun that was not registered to him in the

National Firearms Registration and Transfer Record, in violation

of 26 U.S.C. § 5861(c)-(d). The district court sentenced Saldana

to life imprisonment. On appeal, Saldana challenges both the

district court’s denial of his motion for judgment of acquittal

and his within-Guidelines life sentence. Finding no error, we

affirm.

                                        I.

                                        A.

      In 2008, the Ashe County, North Carolina, Sherriff’s Office

received information from an anonymous source that Saldana was

involved      in     drug    trafficking.      Officers     began     surveilling

Saldana’s property in 2010, around the time they learned from a

Virginia-based        investigative     team    that   a    person    trafficking

methamphetamine        had    crashed    his    motorcycle     near     Saldana’s

residence. In early 2012, the same team reported that a Hispanic

man   named        Martin    who   worked      at   Adams    Construction     was

trafficking methamphetamine.

                                         2
        During     2012,     the        investigation              into       Saldana’s          drug

trafficking         activity        intensified.                Officers             orchestrated

controlled       purchases       from    two       of       Saldana’s      customers,            Danny

Eller and Bobby Shore. After the officers conducted searches of

the     men’s     residences        that       resulted            in      the       seizure          of

methamphetamine,         firearms,       and       cash,       the      two    men     agreed         to

cooperate in the Saldana investigation.

      In late October and early November 2012, Eller conducted

two controlled purchases of methamphetamine from Jose Pina, who

rented     a     trailer    on     Saldana’s            property        and      ran    Saldana’s

methamphetamine business when Saldana was in Mexico. The bag of

methamphetamine Eller purchased from Pina was wrapped in black

electrical       tape,     cellophane,        and       a    dryer      sheet,       which       is    a

common method of masking the odor of drugs. After the second

purchase,        Pina      stopped       returning             Eller’s           phone       calls.

Accordingly,       on    December       11,    2012,         officers         decided       to   send

Eller    unannounced        to    Saldana’s         property          to      talk     to    either

Saldana or Pina. Pina did not answer the door of his trailer,

but   Eller      recorded    a    conversation              with     Saldana.        During      this

conversation, Saldana told Eller that it was “too hot,” which

Eller testified meant that “the law [wa]s on [their] tails.”

J.A. 500. At another point in the conversation, Saldana said,

“I’m telling you so, I mean, things around here are pretty,

pretty quiet,” meaning that Saldana was not conducting any drug

                                               3
transactions at the time. J.A. 501-02. Saldana also told Eller

to “lay low,” or to “try to stay out of trouble.” J.A. 502.

     The next day, officers sent Shore to Saldana’s property.

Shore recorded Saldana saying that he was going to leave for

Mexico the following night and asking Shore not to tell anyone

about his plan. According to Shore, a few days prior to this

meeting,    Saldana     had    asked       whether     Shore    knew    if   anyone    was

“getting in any trouble.” J.A. 548.

     Knowing that they had to act quickly, officers immediately

executed a search warrant at Saldana’s home and the adjacent

property that Saldana owned. Officers discovered four unloaded

firearms,     including       an    unregistered,          short-barreled        shotgun;

ammunition;    electrical          tape;      cellophane;       dryer    sheets;    latex

gloves; one of Saldana’s identification cards; an overnight bag

containing men’s clothing, Saldana’s bank statements, and his

other personal items; and two cell phones that were found on

Saldana’s person.

     In    February     2013,      Pina       disclosed       where    Saldana     stashed

methamphetamine and cash. Based on this information, officers

conducted     another     search         of       Saldana’s     property     and    found

approximately     $50,000          concealed          in   a     buried      PVC     pipe;

methamphetamine       wrapped       in     electrical       tape,     cellophane,     and

dryer sheets; empty buried PVC pipes; two magazines for a gun;

and ammunition.

                                              4
                                              B.

       A federal grand jury indicted Saldana and charged him with

conspiracy to distribute and possess with intent to distribute

methamphetamine, in violation of 21 U.S.C. § 846; possession of

a   firearm     in    furtherance        of    a    drug-trafficking           offense,   in

violation of 18 U.S.C. § 924(c); possession of a firearm as a

convicted       felon,      in    violation         of   18      U.S.C.    §    922(g)(1);

possession of a firearm as a person convicted of a misdemeanor

crime     of    domestic     violence,         in     violation      of    18    U.S.C.    §

922(g)(9); and possession of a short-barreled shotgun that was

not registered to him, in violation of 26 U.S.C. § 5861(c)-(d).

The    government      later      dismissed        without    prejudice        the   charges

under 18 U.S.C. § 922(g).

       Saldana pleaded not guilty and proceeded to a jury trial.

Eller     and    Shore      testified         about      their     history      of   buying

methamphetamine from Saldana, and Pina testified about selling

methamphetamine on Saldana’s behalf. Two of Saldana’s coworkers

also    testified      as    government        witnesses         about    Saldana’s    drug

trafficking activity. Clara Caudell testified that she worked

with     Saldana       at        Adams    Construction,            that        she   bought

methamphetamine from him fairly consistently for a period of

five years, and that she sold some of the methamphetamine to

support    her       drug   use.     James      Hawkins,      another      of    Saldana’s

coworkers at Adams Construction, testified that he sold “quite a

                                               5
bit” of methamphetamine for Saldana and that sometimes Saldana

would “front” the drugs and Hawkins would “pay him later.” J.A.

579-80.

        The district court denied Saldana’s motion for a judgment

of acquittal. The jury found Saldana guilty of participating in

the drug trafficking conspiracy and possessing an unregistered,

short-barreled     shotgun,   but     it   found     him     not   guilty   of

possessing a firearm in furtherance of a drug trafficking crime.

     In    Saldana’s    presentence    report,     the     probation   officer

grouped the offenses and calculated a base offense level of 38

using the 5.9 kilograms of actual methamphetamine attributable

to   Saldana.    The    probation     officer    recommended       a   2-level

enhancement because Saldana possessed a dangerous weapon, a 2-

level enhancement because the offense involved importation of

methamphetamine that Saldana knew was imported unlawfully, a 2-

level     enhancement   because     Saldana     maintained     premises     for

distributing     methamphetamine,     a    4-level   enhancement       because

Saldana was an organizer or leader of the conspiracy, and a 2-

level enhancement because Saldana “committed the offense as part

of a pattern of criminal conduct engaged in as a livelihood.”

These enhancements yielded an adjusted offense level of 50. The

probation officer recommended a total offense level of 43, the

highest possible offense level under the Sentencing Guidelines.



                                      6
With    a   criminal       history       category       of   I,    Saldana’s      advisory

Guidelines sentence was life imprisonment.

       At sentencing, the Government advised the court that the

parties had agreed Saldana would withdraw his objections to the

presentence report and the Government would withdraw the two-

level enhancements for importing methamphetamine, maintaining a

premises for purpose of distributing a controlled substance, and

engaging in criminal conduct as a livelihood. Saldana’s adjusted

offense level without these enhancements was 44, but his total

offense level remained 43, and his Guidelines sentence was still

life imprisonment.

       Saldana’s         counsel       moved     for    a    downward      departure    or

variance based on Saldana’s physical appearance. USSG § 5H1.4,

p.s. (providing that “[p]hysical condition or appearance . . .

may be relevant in determining whether a departure is warranted,

if the condition or appearance . . . is present to an unusual

degree and distinguishes the case from the typical cases covered

by the guidelines”). Counsel explained that Saldana had “scars

all over his body” from the gunshot and stab wounds he sustained

when he was robbed in Mexico. J.A. 755. Counsel argued that

Saldana’s        scars     and     soft-spoken         nature     would    prompt     other

inmates     to    perceive       him    as     vulnerable,      which     would   “subject

[him] to aggression” while incarcerated. J.A. 755-56. It is also

possible,    counsel        contended,         that    inmates    would     believe    that

                                                7
Saldana is an informant and “should be marked for death.” J.A.

756.   Counsel         averred   that,     because        Saldana    is       frail    and     not

capable of protecting himself, his only options in prison are to

join a gang or risk being marked as prey. Additionally, counsel

argued that because there was no evidence of violence in the

offense       conduct     and     the    jury       did    not     convict       Saldana        of

possessing the firearms in furtherance of the drug trafficking

conspiracy, Saldana was far less “sinister” or “violent” than

others       sentenced     by     the    court.      J.A.    758.        Finally,       counsel

emphasized        Saldana’s       poor        health,     which      reduced          his    life

expectancy, and his yearning to be with his family.

       The court denied Saldana’s motion for a downward departure

because      Saldana’s      physical      appearance         and     medical      conditions

were     “not     extraordinary          in     degree      and     d[id]      not      make     a

compelling case for a particular vulnerability in the prison

environment.” J.A. 764. The court noted that many of Saldana’s

ailments “appear to be successfully addressed by medication” and

that Saldana’s “scars could be taken as a mark of toughness” as

easily       as   “a     mark    of     vulnerability.”           J.A.    764.        Moreover,

according to the district court, Saldana’s argument regarding

the pressure to join a gang could apply to every inmate and,

therefore, did not warrant a departure from the Guidelines.

       The    court      also    declined      to   grant    a     variance.      The       court

emphasized        the     “extremely          serious”      nature       of     the     offense

                                                8
considering “the exceptional purity” of the methamphetamine and

the “exceptionally high amount” of methamphetamine being “moved

through numerous traffickers” under Saldana, who qualified as

the “kingpin” of the methamphetamine trafficking organization.

J.A.   765-66.       The    court    also   observed       that     Saldana    used         his

property      to    “hide      proceeds     .     .   .   and     facilitate       .    .    .

distribution” and used his “naturalized citizenship” to easily

move back and forth from Mexico. J.A. 765-66. The court stated

that any damage to Saldana’s family caused by his imprisonment

can only be attributed to his choice to participate in criminal

activity.     J.A.      765.   Finally,     the       court   found    that    Saldana’s

argument regarding his lowered life expectancy was “speculative”

and    that        Saldana’s     legitimate           employment,      which       “likely

provid[ed] a cover for his drug dealing,” also did not justify a

variance. J.A. 766.

       The court sentenced Saldana to life imprisonment on the

drug conspiracy charge and a term of 120 months on the firearm

charge,    to      be   served      concurrently.         Saldana     filed    a       timely

appeal.

                                            II.

       Saldana first challenges the sufficiency of the evidence

supporting his drug conspiracy conviction. We review de novo the

district court’s denial of a motion for judgment of acquittal.

United States v. Engle, 676 F.3d 405, 419 (4th Cir. 2012). In

                                             9
assessing the sufficiency of the evidence, we determine whether

there is substantial evidence to support the conviction when

viewed    in   the     light    most    favorable       to    the     government.       Id.

“Substantial evidence is evidence that a reasonable finder of

fact   could    accept     as    adequate      and     sufficient       to    support     a

conclusion of guilt beyond a reasonable doubt.” Id. Thus, “[a]

defendant bringing a sufficiency challenge must overcome a heavy

burden, and reversal for insufficiency must be confined to cases

where the prosecution’s failure is clear.” Id. (citation and

internal quotation marks omitted).

       To obtain a drug trafficking conspiracy conviction under 21

U.S.C. § 846, “the government must prove that (1) the defendant

entered into an agreement with one or more persons to engage in

conduct    that   violated       21     U.S.C.    §    841(a)(1);       (2)    that     the

defendant had knowledge of that conspiracy; and (3) that the

defendant      knowingly        and     voluntarily          participated       in      the

conspiracy.” United States v. Howard, 773 F.3d 519, 525 (4th

Cir. 2014) (alterations and internal quotation marks omitted).

“Given the clandestine and covert nature of conspiracies, the

government      can     prove     the     existence          of   a    conspiracy        by

circumstantial        evidence    alone.”      Id.    (internal       quotation      marks

omitted).      “Evidence    of    continuing         relationships       and   repeated

transactions      can      support      the      finding       that    there      was     a

conspiracy, especially when coupled with substantial quantities

                                          10
of drugs.” Id. at 526 (alterations and internal quotation marks

omitted).

      Having    thoroughly        reviewed      the    record,    we     conclude     that

there was more than sufficient evidence to convict Saldana of

conspiring to distribute and possess with intent to distribute

methamphetamine.           The    Government          presented     ample        evidence

demonstrating that Saldana was the leader of a drug trafficking

operation   involving        a    large   quantity       of   methamphetamine.         The

evidence of Saldana’s guilt included the following: (1) Eller’s

and Shore’s recorded conversations with Saldana in which Saldana

expressed his concerns about law enforcement activity in the

area and said that he planned to flee to Mexico; (2) searches of

Saldana’s property that produced methamphetamine, drug packaging

materials, firearms, ammunition, and a large sum of money; (3)

testimony      from   Eller,      Shore,     and      Caudell     that    they    bought

methamphetamine, some of which was used for redistribution, from

Saldana, or from Pina in Saldana’s absence; and (4) Pina’s and

Hawkins’s testimony that they sold methamphetamine for Saldana.

Although Saldana argues that the coconspirators who testified at

his trial are untrustworthy, “[i]n evaluating the sufficiency of

the   evidence,       we     do    not    review       the    credibility        of   the

witnesses.” United States v. Foster, 507 F.3d 233, 245 (4th Cir.

2007).



                                           11
                                                 III.

      Saldana also argues that his sentence is unreasonable. We

review a sentence for reasonableness under a deferential abuse-

-of-discretion standard. Gall v. United States, 552 U.S. 38, 51

(2007); United States v. Lymas, 781 F.3d 106, 111 (4th Cir.

2015). This review requires consideration of both the procedural

and substantive reasonableness of the sentence. Gall, 552 U.S.

at 51.

      In       determining              whether        a     sentence      is     procedurally

reasonable,         we     examine,            among       other     factors,     whether       the

district court considered the 18 U.S.C. § 3553(a) factors and

sufficiently explained its chosen sentence. Id. at 51. Saldana

contends that the court did not adequately address the § 3553(a)

factors and that the court’s explanation for the sentence was

therefore       deficient.              We   conclude       that     Saldana’s    argument       is

meritless,       as       the       court       provided        a    lengthy     and    thorough

explanation         for        the        sentence,         drawing      upon    its     careful

consideration of the § 3553(a) factors, including the nature and

circumstances             of        the        offense,         Saldana’s        history        and

characteristics,              the       need    to     afford       adequate    deterrence       to

criminal conduct, and the need to protect the public.

      Saldana also challenges the substantive reasonableness of

his   life     sentence.            A    sentence,         such     as   Saldana’s,      that    is

“within    .    .     .   a     properly        calculated          [Sentencing]       Guidelines

                                                     12
range     is   presumptively      [substantively]          reasonable.        Such    a

presumption can only be rebutted by showing that the sentence is

unreasonable       when   measured    against        the   18   U.S.C.    §   3553(a)

factors.” United States v. Louthian, 756 F.3d 295, 306 (4th Cir.

2014)     (citation       omitted).    Saldana        attempts     to    rebut       the

presumption     by    contending      that     the    court     failed   to    accord

appropriate weight to the mitigating factors emphasized at the

sentencing     hearing,      including     the    “extraordinary         likelihood”

that he will be victimized while in prison, the possibility that

he will lose his strong familial relationships, his nonviolent

nature, and his deteriorating health. Appellant’s Br. at 26.

        We conclude that Saldana has failed to make the requisite

showing. The district court considered the mitigating factors

and concluded that there was no reason to depart or vary from

the Guidelines. Saldana did not demonstrate to the satisfaction

of the district court that he was extraordinarily frail, and the

court found that many of his medical issues are successfully

addressed by medication. The court concluded that his physical

appearance does not make him particularly vulnerable in prison

because his scars could be taken as a mark of toughness. The

court    further     determined    that    any   potential       pressure     Saldana

would face to join a gang applied to all prisoners and therefore

did not justify a below-Guidelines sentence. There is no showing

here that these findings are clearly erroneous.

                                          13
     The court did not ignore the likelihood that Saldana would

lose the support of his family while incarcerated; rather, it

concluded that losing familial connections is a consequence of

Saldana’s choice to participate in criminal activity. The court

permissibly    concluded       that       the    massive       amount      of    pure

methamphetamine,       Saldana’s       leadership       role       in     the    drug

trafficking    conspiracy,     the     numerous      people    involved     in    the

conspiracy,   and   the     fact   that    Saldana    used     his   property     and

citizenship to further the conspiracy outweighed the mitigating

factors    presented   by    Saldana      and   warranted      a   life   sentence.

Although these findings were certainly not compelled by this

record, they are not clearly erroneous, and thus do not render

the imposition of a life sentence an abuse of discretion.

                                       IV.

     For the foregoing reasons, the judgment of the district

court is

                                                                          AFFIRMED.




                                       14